            Case 1:18-cr-00016-LY Document 93 Filed 01/22/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                §
VS.                                             §      CRIMINAL NO. 1:18-CR-00016-LY
                                                §
                                                §
CHARLES MCALLISTER                              §


                 MOTION TO WITHDRAW AS COUNSEL OF RECORD


       Defendant, Charles McAllister, respectfully represents that undersigned counsel, Tiffany

C. Raush, and the firm Jones Walker LLP desire to withdraw as counsel of record in this matter.

Mr. James M. Ardoin, III, formerly of Jones Walker LLP, was the lead attorney and partner on

the case. Ms. Raush is an associate who was previously working under Mr. Ardoin’s direction.

Mr. Ardoin will remain counsel of record for all purposes for Defendant.

       Both Defendant and Mr. Ardoin consent and agree to the undersigned’s request to

withdraw.

       WHEREFORE, Defendant, Charles McAllister, respectfully requests this Court enter an

Order authorizing the withdrawal of Tiffany C. Raush and the law firm Jones Walker LLP as his

counsel of record.
          Case 1:18-cr-00016-LY Document 93 Filed 01/22/20 Page 2 of 2




                                                     Respectfully submitted,

                                                     JONES WALKER LLP

                                                     /s/ Tiffany C. Raush
                                                     TIFFANY C. RAUSH
                                                     State Bar No. 24099090
                                                     811 Main Street, Suite 2900
                                                     Houston, Texas 77002
                                                     Phone: (713) 437-1811
                                                     Fax: (713) 437-1946
                                                     Email: traush@joneswalker.com



                                   CERTIFICATE OF SERVICE

       I hereby certify this document was filed using the CM/ECF service on January 22, 2020

which caused service on all counsel of record.

                                                     /s/ Tiffany C. Raush
                                                     TIFFANY C. RAUSH




                                                 2
